DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2022 has been entered.
 Withdrawn Rejections:
Applicant's amendments and arguments filed on 05/06/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

The application is examined in view of carbomer and amodimethicone as specific  anionic and cationic polymer. Claims 1-14, 20 and 22 read on the elected species and are under examination.
Claims 1-22 are pending, claims 1-14, 20 and 22 are under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mazur et al. (US20150272861).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Mazur et al.  teaches Dispersions of an encapsulated material by a polymeric membrane in a medium are disclosed. Such dispersions are useful in topical compositions including cosmetics and sunscreens (abstract). Mazur et al.  teaches dispersions of encapsulated material dispersed in a medium that is substantially immiscible with the encapsulated material. Such dispersions include an encapsulated material, e.g. a composition including either polyorganosiloxane or water, dispersed in a medium, e.g., an aqueous medium such as an aqueous gel or in an oil such as a polyorganosiloxane, wherein the encapsulated material and medium are substantially immiscible and the encapsulated material is encapsulated by a polymeric membrane. The dispersions can be included in compositions for use in cosmetic, dermatologic, personal care, health care and household applications. The dispersions of the encapsulated material can exist and can be formed in a substantially immiscible medium without use of a surfactant. Embodiments of the present disclosure include wherein the average size of the encapsulated material dispersed in the medium is less than 500 microns, e.g., the average size of the encapsulated material is between 5 microns to 300 microns such as between 10 microns and 100 microns. In other embodiments, the encapsulated polyorganosiloxane can be one or more polyorganosiloxanes composed principally of dimethylsiloxane units (e.g., dimethicone and/or a crosslinked dimethicone), and/or one or more active agents, e.g., a sunscreen agent. In some embodiments, the polymeric membrane encapsulating the polyorganosiloxane can be composed of an anionic polymer, e.g., polyacrylic acid, and a cationic polymer, e.g., an amine functionalized polyorganosiloxane such as an amine functionalized methicone or dimethicone, e.g., amodimethicone (page 1, [0001, 0006, 0010]). Polyorganosiloxane suitable for the present disclosure can be in the form of any fluid, gum, wax, resin, elastomer in a liquid, paste or powder form or mixtures thereof (page 2, [0018]). The encapsulated polyorganosiloxane can be dispersed in an aqueous medium or gel. The percentage of the encapsulated polyorganosiloxane in the dispersion can vary. In one embodiment the percentage of the encapsulated
polyorganosiloxane with or without additional ingredients and actives can be about from 1 %-70% of the overall dispersion on a weight basis, e.g., from about 30%-50%, such as about 40%. The amount of the cationic polymer comprising the encapsulated
polyorganosiloxane can vary. In one aspect the amount of the cationic polymer comprising the encapsulated polyorganosiloxane is from about 0.01 % to about 10% of the encapsulated polyorganosiloxane, and the  amount of the anionic polymer is 0.01 to 10% of encapsulated material (page 3, [0026, 0029]). Additional ingredients can be included as encapsulated materials such as oil (synthetic oil or natural oil), personal care or cosmetic ingredients such as coloring or pigment, silica silylate, organic pigment (page 4, [0037-0038]; page 7, [0049]). The ability to include additional ingredients encapsulated with the polyorganosiloxane is advantageous in preparing other compositions, such as topical compositions. In one aspect of the present disclosure, a topical composition, e.g., a cosmetic or sunscreen, includes one or more polyorganosiloxane and optionally one or more additional ingredients encapsulated by a polymeric membrane. The encapsulated material is preferably dispersed in an aqueous medium or gel. Advantageously the topical composition is free of surfactants for dispersing the encapsulated material in the medium. The topical composition can also include other ingredients in the aqueous medium or encapsulated material such as synthetic, natural or modified oils, waxes, esters, fragrances, flavorings, plant extracts, vitamins, proteins and biologically derived agents, sunscreens, particulate powders and pigments, colors, dyes, personal care active agents, healthcare active agents and pharmaceutically active agents (page 8, [0050]). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Mazur et al.   is that Mazur et al. is not specific enough for anticipation.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
Regarding claims 1-3,5, 9,11 and 20, Mazur et al. teaches a dispersion  comprising polyorganosiloxane, oil, silica silylate, pigment encapsulated by a polymeric membrane of polyacrylic acid (carbomer) and amodimethicone in aqueous continuous phase. Since Mazur et al. teaches the encapsulated polyorganosiloxane with or without additional ingredients and actives can be about from 1%-70%, when polyorganosiloxane is 5% (polyorganosiloxane is 1-70% so 5% is obvious), those additional ingredient such as oil, silica silylate, pigment would be from 1% to 65%  (since the total of polyorganosiloxane, pigment and other ingredients is from 1-70%, after 5% of polyorganosiloxane is subtracted from 70%, 65% is left), as long as the total of oil, silica silylate and  pigment is not more than 65%. when the fatty phase is 70%, the amount of pigment relative to the fatty phase is (1-65%)/70%=1.4% to 90%, encompassing the claimed range; thus, 24% to 60% of pigment is obvious.
Regarding claim 4, Mazur et al. teaches the average size of the encapsulated material is between 5 microns to 300 micron. When the size is 260 micron, it is obvious to have at least 60% of droplets more than 150um.
Regarding claim 6, Mazur et al. teaches polyorganosiloxane, oil, silica silylate, pigment encapsulated by a polymeric membrane of polyacrylic acid and amodimethicone, and it is obvious that encapsulated material is liquid since oil and polyorganosiloxane (liquid in one embodiment) are significant amount of encapsulated material.
Regarding claim 7-8, Mazur et al. teaches silica silylate (gelling agent according to applicant’s specification, page 28, line 20-25). As discussed for claims 1-3, %, those additional ingredient such as oil, silica silylate, pigment would be from 1% to 65% as long as the total of oil, silica silylate and  pigment is not more than 65%, at least 1% is obvious.
Regarding claim 10, Mazur et al. teaches in one aspect the amount of the cationic polymer comprising the encapsulated polyorganosiloxane is from about 0.01 % to about 10% of the encapsulated polyorganosiloxane (1 to 70%), thus, cationic polymer is about 0.1% to about 7% of total weight of dispersion, and 1% to 10% of fatty phase (1% to 70% of dispersion).
Regarding claim 13, Mazur et al. teaches pigment in aqueous phase and also pigment or color agent as encapsulated materials (fatty phase).
Regarding claim 14, Mazur et al. teaches no surfactant is required.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mazur et al. (US20150272861), as applied for the above 103 for claims 1-11, 13-14 and 20, further in view of Julien et al. (US20150164775) and Lebre (US20050287100).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Mazur et al.  teaching has already been discussed in the above 103 rejections and is incorporated herein by reference.
Julien et al. teaches a cosmetic composition in the form of markup or skincare comprises a wax such as 12-hydroxystearic acid (abstract, claims 1 and 7).
Lebre teaches a cosmetic composition comprising at least one fatty phase, a dispersion of particles of at least one polymer dispersed in the at least one fatty phase, and at least one semi-crystalline polymer of organic structure whose melting point is greater than or equal to 30ºC, wherein the at least one fatty phase contains less than 50% by weight of at least one volatile oil (abstract). In another embodiment, the composition may contain at least one dispersant. The dispersant may serve to protect the dispersed filler or pigment particles against their agglomeration or flocculation. The concentration of dispersant generally used to stabilize a colloidal dispersion may range from 0.3 to 5 mg/m2, such as, for example, from 0.5 to 4 mg/m2, of surface area of pigment and/or filler particles. This dispersant may be a surfactant, an oligomer, a polymer or a mixture of several thereof, comprising one or more functionalities having strong affinity for the surface of the particles to be dispersed. In one embodiment, they can physically or chemically attach to the surface of the pigments. These dispersants may also have at least one functional group that is compatible with or soluble in the continuous medium. In another embodiment, esters of 12-hydroxystearic acid in particular and of a C8 to C20 fatty acid and of a polyol, for instance glycerol or diglycerol may be used, such as poly(12-hydroxystearic acid) stearate with a molecular weight of about 750 g/mol, such as the product sold under the name Solsperse 21,000 by the company Avecia, polyglyceryl-2 dipolyhydroxystearate (CTFA name) sold under the reference Dehymyls PGPH by the company Henkel, or polyhydroxystearic acid such as the product sold under the reference Arlacel P100 by the company Uniqema, and mixtures thereof ([0320]). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Mazur et al.   is that Mazur et al.   do not expressly teach hydroxystearic acid and polyhydroxystearic acid. This deficiency in Mazur et al.  is cured by the teachings of Julien et al. and Lebre.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mazur et al., as suggested by Julien et al. and Lebre,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to include hydroxystearic acid as wax in encapsulated materials because hydroxystearic acid is a suitable wax in cosmetic composition as suggested by Julien et al. MPEP 2144.07. Since Mazur et al. teaches wax as encapsulated materials, it is obvious for one of ordinary skill in the art to include hydroxystearic acid as wax in encapsulated materials and produce instant claimed materials and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to include polyhydroxystearic acid because polyhydroxystearic acid is a suitable ingredient in dispersion. MPEP 2144.07. Under guidance from Lebre teaching polyhydroxystearic acid as dispersant to protect the dispersed filler or pigment particles against their agglomeration or flocculation and stabilize a colloidal dispersion, thus it is advantage to include polyhydroxystearic acid to stabilize the dispersion and produce instant claimed invention with reasonable expectation of success.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to argument:
Applicants argue that there is no teaching of one pigment higher than 23.5% relative to the weight of the fatty phase, and the whole arguments are incorporated herein by reference.
In response to this argument: This is not persuasive. As discussed in the above 103 rejections, Mazur et al. teaches the encapsulated polyorganosiloxane with or without additional ingredients and actives can be about from 1%-70%, when polyorganosiloxane is 5%, those additional ingredient such as oil, silica silylate, pigment would be from 1% to 65% as long as the total of oil, silica silylate and  pigment is not more than 65%,  then the amount of pigment could be form 1-65% of total composition, when the fatty phase is 70%, the amount of pigment relative to the fatty phase is (1-65%)/70%=1.4% to 90%, encompassing the claimed range; thus, 24% to 60% of pigment is obvious. Regarding applicant’s argument that there is no working example teaching pigment over 23.5%, it is argued that It is well settled, however, that the teachings of a reference are not limited to the working examples. See in re Miiis and Pairner, 470 F.2d 649 (CCPA 1972) ("[A] reference is not limited to the disclosure of specific working examples."), In re Chapman and Cosby, 357 F.2d 418, (CCPA 1966) ("A reference can be used for all it realistically teaches, and is not limited to the disclosures in its specific illustrative examples."), and In re Widmer, Batzer and Nikles, 353 F2d 752 (CCPA 1965) ("Examples in a reference are merely that, exemplary of the broader disclosure, all of which is available for what it clearly teaches."). Regarding argument that it is difficult to formulate high content of pigment because the powdery and insoluble nature of pigment, it is argued that there are different type of pigments (inorganic and organic pigment) with different structures and solubility in water and organic solvent, there is no evidence to show that it is difficult to formulate every pigment with high content since different pigment has different solubility. Regarding unexpected results for higher than 23.5% of pigment in fatty phase, it is argued that applicants failed to compare with closest prior art, and Mazur et al. teaches pigment higher than 23.5% in fatty phase as discussed in the above 103 rejections. Regarding claim 22, the limitation of polyhydroxystearic acid has already been fully addressed in the above 103 rejections. Therefore, the 103 rejection is still proper.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.


Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIANFENG SONG/Primary Examiner, Art Unit 1613